Title: Council of War, 14–15 May 1756
From: Washington, George
To: 



[Winchester, 14–15 May 1756]

At a Council of War, Held at Winchester, the 14th day of May, 1756; for considering and determining upon the necessary measures to be taken at this juncture with the Militia ordered here by His Honor, the Governor.
Colonel George Washington, President.

               
                  Colonel Spotswood
                  }
                  
                  {
                  
               
               
                  Colonel Martin
                  
                  Colonel Baylor
               
               
                  Colonel Thornton
                  Members
                  Colonel Lee
               
               
                  Colonel Slaughter
                  Colonel Fitzhugh
               
               
                  Colonel Muse
                  
                  Colonel Taliaferro
               
               
                  Major Taylor
                  
                  Major Green
               
               
                  Major Stephen
                  
                  Major Pendleton
               
            
Upon the Question being put by Colonel Washington, whether it was advisable to send part of the Militia now here, to Guard and cover our Southern Frontiers?
It was resolved in the negative—and for the following reasons: vizt—
1st The Southern Frontiers lying at a greater distance from, and less exposed to, the Enemy, than these northern frontiers; and being more difficult to come at: It is believed they can not suffer much, before the Draughts for completing the Regiment, may be sent thither.
2ly By His Honor, the Governor, ordering none but the northern counties to be Draughted; and those all directed to Rendezvous at this place; it appears plainly to have been his opinion in Council, that the southern counties which lie contiguous, should be left to march out, in case the Enemy should invade the country on that Quarter.
3ly As it would be attended with great hardships upon numbers of poor men draughted out of those ten northern counties, to march to the Frontiers of Augusta; when there are so many Inhabitants, that are much more convenient for its Defence.

4thly—Upon advising with the Commissary, we were informed, that it would require some time to lay in Provisions for a Body of men on that Quarter; and, unless Troops were immediately put there, it would not answer the salutary end proposed: which can not be done much sooner than by the Draughts for the Regiment.
5ly We have no certain advices of the Enemy being now down; but on the contrary many corroborating accounts, affirming that their tracts in great numbers have been discovered repassing the mountain.
It was judged advisable to discharge all of the Militia, except what were absolutely necessary to resist a second invasion upon this Quarter.

Go: Washington P.
John Spotswood
J. Baylor
Henry Lee
John Thornton
Henry Fitzhugh junior
Thomas Slaughter
William Taliaferro
George Muse
William Green
Francis Taylor
Benj. Pendleton
Joseph Stevens


May 15th 1756
Since Holding the above council, the Subscribers from Louisa, with the Militia of that County, came into Town; and heard the determinations and reasons of the council—are satisfied, and agree to the above resolves.


Charles Barret
Robert Anderson
